ORDER

PER CURIAM.
Movant David Malady appeals from the denial of his motion to vacate judgment and sentence pursuant to Rule 29.15. Movant was convicted of second-degree felony murder, Section 565.021.1, RSMo 1994, first-degree robbery, Section 569.020, RSMo 1994, and first-degree burglary, Section 569.160, RSMo 1994. The judgment was affirmed by this Court on direct appeal in State v. Malady, 982 S.W.2d 775 (Mo.App. E.D.1998).
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying Movant’s Rule 29.15 motion. No precedential or jurisprudential purpose' would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion for their exclusive use detailing the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).